DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
In the amendment dated 6/24/2021, the following has occurred: Claims 1-4 and 9-14 have been amended.
Claims 1-4 and 9-14 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	It appears that what Applicant is attempting to claim is an electrolyte composition comprising an LFSI salt in a non-aqueous carbonate solvent, wherein the LFSI has been pH-adjusted. The instant specification indicates that “the step of adjusting the pH may consist of washing one or more times with water, especially deionized water, or of adding a basic aqueous solution” (para 0044 of instant PGPub 2020/0112059). While claim 1 might be interpreted simply to require an LFSI salt composition in an organic solvent that has been washed one or more times with water, claim 14 seems to indicate that “the aqueous solution” of claim 1 is prepared by “preparing an initial aqueous solution comprising [LFSI]; and adjusting the pH of the LFSI to produce the pH-adjusted LFSI.” But if that’s the case, then it’s not clear what it might mean for an LFSI to be “configured to produce an aqueous solution,” wherein the “aqueous solution” is actually produced just by dissolving any LFSI in water and “adjusting the pH” according to broadly conventional pH adjustment techniques. How does the limitation differentiate the claimed LFSI (presumed to be already pH-adjusted) from any pH-adjustable LFSI already known in the art? Applicant does not appear to claim that LFSI is a novel compound. So claim 1 in light of claim 14 appears to just require something like an LFSI configured to be pH adjustable, and it is not clear what exactly that entails, nor is it clear how to the limitation “when the composition is dissolved in the solution […]” (the aqueous solution?) in light of claim 14. Perhaps the best reading in light of the specification is that the claimed “electrolyte composition” comprises an LFSI that has been ph-adjusted 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2012/0014859 to Honda et al.) in view of Abouimrane (“Liquid electrolyte based on lithium bis-fluorosulfonyl imide salt: Aluminum corrosion studies and lithium ion battery investigations.” Journal of Power Sources 189 (2009) 693-696, by Abouimrane et al.).
	Regarding Claims 1-4 and 9-12
production of bis(fluorosulfonyl)imide lithium salt (para 0076)
wherein the solution is pH-adjusted to have a pH of 7 (para 0077), or  more generally, a pH of 7 to 9 (para 0039) interpreted to overlap the claimed content of H+ ions since they depend on the measured pH, and a neutral pH in aqueous solution is known to have a few ppb
recovering the LFSI salt from the solution for use (claim 1, etc.)
	Honda, in any case, teaches the adjustment of pH according to well-known methods for pH such that any desirable and practicable pH for an aqueous LFSI solution appears to be rendered obvious by Honda. 
	Honda further teaches:
that the LFSI is useful in electrolytes (para 0052)
	Honda does not explicitly teach:
use of the LFSI in an organic electrolyte such ethylene or methyl ethyl carbonate 
	LFSI was a known lithium salt used in conventional batteries. See Abouimrane, previously cited, which teaches LFSI salt in a Li-ion battery with ethylene carbonate (page 695). It would have been obvious to use the pH-adjusted LFSI of Honda in an organic electrolyte, because Honda suggests it is a useful electrolyte (para 0052) and it was otherwise a conventional electrolyte additive in lithium ion batteries, as demonstrated by Abouimrane. 
	Regarding Claim 13, Abouimrane renders obvious:
ethylene carbonate (page 695)
	Regarding Claim 14, Honda teaches:
preparing an initial aqueous solution and adjusting the pH (paras 0076-0079; claim 1)
Response to Arguments
Applicant argues that Honda fails to disclose “any ratios that the bis(fluorosulfonyl)imide salt and fluorosulfate can exist as in the disclosed mixed liquid.” Applicant does not address the clear 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723